UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2011 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INVESTOR CONTACT: MEDIA CONTACT: Kip E. Meintzer Stephanie Look Check Point Software Technologies Check Point Software Technologies +1.650.628.2040 +1.650.628.2171 ir@checkpoint.com press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES REPORTS RECORD 2 FINANCIAL RESULTS · Total Revenue: $281.3 million, representing a 15 percent increase year over year · Non-GAAP Operating Income: $160.6 million, representing 57 percent of revenues · Non-GAAP EPS: $0.64, representing a 16 percent increase year over year REDWOOD CITY, CA – April 14, 2011 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced its financial results for the first quarter ending March 31, 2011. “I am pleased to of the period $ $ softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP.8 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CHECK POINT SOFTWARE TECHNOLOGIES LTD. By: /s/Tal Payne April 14, 2011 Tal Payne Chief Financial Officer softwarebladesTM ©2011 Check Point Software Technologies Ltd. All rights reserved. Classification: [Unrestricted] — For everyoneP.9
